
	
		III
		110th CONGRESS
		1st Session
		S. CON. RES. 35
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2007
			Mr. DeMint submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Rules and
			 Administration
		
		CONCURRENT RESOLUTION
		Declaring June 6 a national day of prayer
		  and rededication for the men and women of the United States Armed Forces and
		  their mission.
	
	
		Whereas public prayer and national days of prayer are a
			 long-standing American tradition to bolster national resolve and summon the
			 national will for victory;
		Whereas the Continental Congress asked the colonies to
			 pray for wisdom in forming a nation in 1775;
		Whereas Benjamin Franklin proposed that the Constitutional
			 Convention begin each day with a prayer;
		Whereas General George Washington, as he prepared his
			 troops for battle with the British in May 1776, ordered them to pray for the
			 campaign ahead, that it would please the Almighty to prosper the arms of
			 the united colonies and establish the peace and freedom of
			 America upon a solid and lasting foundation;
		Whereas President Abraham Lincoln, in declaring in the
			 Gettysburg Address that this nation, under God, shall have a new birth
			 of freedom, rededicated the Nation to ensuring that government
			 of the people, by the people, for the people, shall not perish from the
			 earth;
		Whereas, as 73,000 Americans stormed the beaches at
			 Normandy, France, on June 6, 1944 (D-Day), President Franklin Delano Roosevelt
			 went on the national radio to lead the Nation in prayer for their
			 success;
		Whereas, in his D-Day radio prayer, President Roosevelt
			 did not declare a single day of special prayer, but instead compelled all
			 Americans to devote themselves in a continuance of
			 prayer;
		Whereas the words of President Roosevelt calling on all
			 Americans to devote themselves in a continuance of prayer for
			 American soldiers, sailors, airmen, and Marines in harm’s way are just as
			 appropriate today as they were in June 1944;
		Whereas, with our troops once again facing danger abroad
			 and the Nation looking for support here at home, the time is ripe to once again
			 heed the words and prayerful wisdom contained in the D-Day radio address of the
			 20th century’s greatest Democrat president as he implored the Nation: as
			 we rise to each new day, and again when each day is spent, let words of prayer
			 be on our lips, invoking Thy help to our efforts;
		Whereas more than 350,000 men and women of the United
			 States Armed Forces are deployed worldwide today;
		Whereas more than 200,000 of these troops are engaged in
			 armed combat in Iraq and Afghanistan against determined and ruthless
			 enemies;
		Whereas more than 3,800 brave Americans have been killed,
			 and over 26,000 have been wounded, while fighting the War on Terror;
		Whereas, because the War on Terror will be long and hard,
			 because success is not likely to come with rushing speed, and because the
			 sacrifice will continue to be immeasurable in human terms, it is appropriate to
			 make every anniversary of D-Day, June 6th, a national day of prayer and
			 rededication for the men and women of the United States Armed Forces and their
			 mission; and
		Whereas the D-Day radio address of President Roosevelt is
			 the inspiration and model for this annual national day of prayer and
			 rededication: Now, therefore, be it
		
	
		That—
			(1)every June 6 will
			 hereafter be a national day of prayer and rededication for the men and women of
			 the United States Armed Forces and their mission; and
			(2)in encouraging
			 our fellow Americans to join us in this national day of prayer and rededication
			 for our troops and their mission, that the Senate and the House of
			 Representatives will each designate one member to read aloud in the Senate and
			 House chambers each June 6th, in its entirety, President Roosevelt’s D-Day
			 radio prayer, as follows:
				
					My Fellow
				Americans:Last
				night, when I spoke with you about the fall of Rome, I knew at that moment that
				troops of the United States and our Allies were crossing the Channel in another
				and greater operation. It has come to pass with success thus far.And so,
				in this poignant hour, I ask you to join with me in prayer:Almighty
				God: Our sons, pride of our nation, this day have set upon a mighty endeavor, a
				struggle to preserve our Republic, our religion, and our civilization, and to
				set free a suffering humanity.Lead them
				straight and true; give strength to their arms, stoutness to their hearts,
				steadfastness in their faith.They will
				need Thy blessings. Their road will be long and hard. For the enemy is strong.
				He may hurl back our forces. Success may not come with rushing speed, but we
				shall return again and again; and we know that by Thy grace, and by the
				righteousness of our cause, our sons will triumph.They will
				be sore tried, by night and by day, without rest—until the victory is won. The
				darkness will be rent by noise and flame. Men's souls will be shaken with the
				violences of war.For these
				men are lately drawn from the ways of peace. They fight not for the lust of
				conquest. They fight to end conquest. They fight to liberate. They fight to let
				justice arise, and tolerance and goodwill among all Thy people. They yearn but
				for the end of battle, for their return to the haven of home.Some will
				never return. Embrace these, Father, and receive them, Thy heroic servants,
				into Thy kingdom.And for
				us at home—fathers, mothers, children, wives, sisters, and brothers of brave
				men overseas, whose thoughts and prayers are ever with them—help us, Almighty
				God, to rededicate ourselves in renewed faith in Thee in this hour of great
				sacrifice.Many
				people have urged that I call the nation into a single day of special prayer.
				But because the road is long and the desire is great, I ask that our people
				devote themselves in a continuance of prayer. As we rise to each new day, and
				again when each day is spent, let words of prayer be on our lips, invoking Thy
				help to our efforts.Give us
				strength, too—strength in our daily tasks, to redouble the contributions we
				make in the physical and the material support of our armed forces.And let
				our hearts be stout, to wait out the long travail, to bear sorrows that may
				come, to impart our courage unto our sons wheresoever they may be.And, O
				Lord, give us faith. Give us faith in Thee; faith in our sons; faith in each
				other; faith in our united crusade. Let not the keenness of our spirit ever be
				dulled. Let not the impacts of temporary events, of temporal matters of but
				fleeting moment—let not these deter us in our unconquerable purpose.With Thy
				blessing, we shall prevail over the unholy forces of our enemy. Help us to
				conquer the apostles of greed and racial arrogances. Lead us to the saving of
				our country, and with our sister nations into a world unity that will spell a
				sure peace—a peace invulnerable to the schemings of unworthy men. And a peace
				that will let all of men live in freedom, reaping the just rewards of their
				honest toil.Thy will
				be done, Almighty God.Amen..
			
